Title: To James Madison from John Armstrong, Jr., 2 June 1806
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 2d. June 1806.

I send herewith nine additional documents in the case of the New-Jersey and three in relation to that of the Pigon.  No. 8 exhibits the whole of my agency (previously to drawing the bills) in the latter of these cases.
Finding by the public papers that Mr. J. Randolph has denounced "the ministry of the United States at Paris as unfaithful and dishonest" and has referred the House of Representatives to the correspondence of the late board of Commissioners under the treaty of 1803 and to Mr. John Mercer, one of those Commissioners, for proofs of the truth of his allegations, I have to beg from your friendship and justice that copies of such parts of the correspondence alluded to, as go to the crimination of my conduct, may be made and forwarded as expeditiously as possible; and that no time be lost, in inviting Mr. Mercer to communicate  information (having the same tendancy) that he may be possessed of.
You will, I am persuaded, readily enter into my feelings on this occasion and yeild to my sollicitations the only steps, which, under present circumstances, can be adopted to render me justice.  I have the honor to be, Sir, With the highest respect, Your most obedient & very humble Servant,

John Armstrong.

